DETAILED ACTION
Acknowledgement is made of the preliminary amendment submitted on 02/04/2022. In virtue of this amendments:
Claims 12-27 are canceled; 
Claims 1-11 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of this Patent Application claims priority under 35 U.S.C § 119(e) to U.S. Provisional Patent Application Ser. 63/049,907 filed on 07/09/2020.
Acknowledgment is made of this Patent Application claims priority under 35 U.S.C § 119(e) to U.S. Provisional Patent Application Ser. 63/087,150 filed on 10/02/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2022 and 03/09/2022 has been considered by the examiner. 
Allowable Subject Matter
Claims 1-11 are allowed. 
The following is an examiner’s statement of reasons for allowance, this statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, none of the prior art of record alone or in combination thereof discloses or renders obvious all of the claimed limitation recited in the claims, specifically: 
a snubber circuit for a nanosecond pulser including a snubber resistor having a resistance of 7.5 mΩ – 1.25mΩ and a snubber capacitor having a capacitance of 2μF – 35μF. 
	US2015/0318846A1 discloses a nanosecond pulser including a snubber resistor and a snubber capacitor (¶82 and Fig.10 for example). The prior art however, discloses the capacitance may be 1 μF, 5 μF or between 1 μF-5 μF (¶84); which is outside of the range required by the claim. Furthermore, the prior art is silent regarding the resistance of the resistor. 
	US2013/0175575A1 disclose a snubber circuit (¶26, Fig.1 [118]) comprising of a snubber capacitor and snubber resistor; however, is silent regarding the values of the capacitor and resistor.
	 US2001/0033500A1 discloses a snubber circuit (¶18) comprising of a snubber resistor and a snubber capacitor; however, the disclosed value of the resistor is 47Ω and the capacitor is 470 mF which does not meet the requirements of the limitation. 
	For the reason that none of the prior art discloses the specific range of value for the resistance and capacitance, the claim is allowed. 
	Regarding claims 2-11, the claims are allowed based solely upon the dependency of allowed independent claim 1, and may not be allowable when presented independently. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        April 21, 2022